Citation Nr: 1115776	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  04-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and C.R.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1964 to December 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2007 and September 2009, the Board remanded the claim for additional development.  

The claim is again REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Previously, the Board remanded the case for development concerning the Veteran's presence in Vietnam, in order to determine whether his exposure to Agent Orange may be presumed.  The Veteran also asserts that he was exposed to Agent Orange in Thailand at the air bases in Korat, Udorn, and Ubon.  The Veteran states that in Thailand his duties involved laying communication cables along the right-of-ways of the air strips, which were sprayed with herbicides.  

The record shows that from about February 1965 to July 1965 the Veteran had temporary duty in Thailand.  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1 Manual).   




According to the M21-1 Manual, Agent Orange was used in 1964 near Pranburi, Thailand, and commercial (non-tactical) herbicides were used within fenced perimeters of allied bases.  As it is not clear whether or not the Veteran was exposed to herbicides in Thailand, and, if so, whether such exposure included exposure to Agent Orange, the case is REMANDED for the following action:

1.  Asked the Armed Forces Pest Management Board what herbicides were used in Thailand at the air bases in Korat, Udorn, and Ubon from February to July 1965, and whether such herbicides included the herbicide, Agent Orange.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (Memorandum for the Record).  

If the records cannot be obtained or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  If the Armed Forces Pest Management Board is unable to answer the above request, then send the request to the U.S. Army and Joint Services Records Research Center (JSRRC) in order to corroborate the Veteran's claim, including the Veteran's unit HHD, 379th Signal Battalion (Spt), 9th Logistics Command, Thailand, APO San Francisco 96346. 

If the records cannot be obtained or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).





3.  After the requested development has been completed, adjudicate the claim under the guidance of VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (Memorandum for the Record).  

Also consider whether the recently amended 38 C.F.R. § 3.307(a)(6)(iv), pertaining to herbicide exposure in Korea, applies.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


